14 U.S. 439
4 L.Ed. 130
1 Wheat. 439
The Elsineur.—JONES, Claimant.
March 21, 1816

1
APPEAL from the circuit court for the district of Georgia.


2
In this case, which was principally a question of fact, Pinkney and Charleton, for the claimant, stated, that the condemnation in the court below was partly grounded on a comparison of certain documents in this case, with a paper invoked from the Stackelburg, another prize cause brought from the same court; that comparison of hands can never be evidence in a court that has not the two writings before it; and that the original papers might be brought up from the court below, in the same manner as the record is removed upon a writ of error in England.

March 21st
The following order was made by the court:

3
In this case it is ordered, that the claimant make farther proof respecting the letter dated at St. Barts, September 1st, 1813, and signed Jasper D. Blagge, which is now offered to the court; that he show where he received it, and why it has been so long suppressed. It is farther ordered, that the clerk of the circuit court for the district of Georgia, do, under the direction of the judges of that court, transmit, by some safe conveyance, to this court, the original papers following, to wit, the Swedish registers of the Elsineur, of the Allemon, and the Stackelburg; the burgher's brief to Peter Hofstrom and to Runnels, and the bill of sale to Blagge. The claimant is also required to state the persons to whom the vessel and cargo were consigned at Bath, in the voyages to that place, together with a detailed account of those voyages.